               Case 3:20-cv-01509 Document 1 Filed 09/29/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
                                                     CIVIL NO. 20-1509
  Plaintiff,

  v.

  IDAHLIE VAZQUEZ                                    False Claims Act, 31 U.S.C. §§ 3729, et seq.
  Defendant.



                                            COMPLAINT

         TO THE HONORABLE COURT:

         COMES NOW the United States of America, by and through the undersigned attorneys,

 and very respectfully alleges and prays:

         1.    Jurisdiction of this action is conferred on this Court by 28 U.S.C. § 1345.

         2.    Defendant in this case, Idahlie Vazquez (“hereinafter Defendant”), was a caregiver,

legal custodian, and authorized signatory for the Veterans Affairs (“VA”) benefits of Lucy De

Lucca, a recipient of VA pension benefits. Defendant is currently a resident of San Juan, Puerto

Rico.

         3.    VA pension benefits beneficiary Lucy De Lucca passed away in March 17, 2006.

         4.    After Lucy De Lucca passed away, Defendant, as the deceased’s caregiver, legal

custodian, and VA pension benefits signatory failed to notify the VA of the death of Lucy De

Lucca. Instead of notifying VA and returning the VA pension benefits payments received after

Lucy De Lucca’s death, Defendant continued to endorse and cash the VA pension benefits checks

issued to Lucy De Lucca from the time she passed away until December of 2014.
                                                 1
               Case 3:20-cv-01509 Document 1 Filed 09/29/20 Page 2 of 4




         5.     VA Office of the Inspector General Special Agents (“VA OIG”) interviewed

Defendant to determine the reason(s) why the checks were been deposited and cashed out.

Defendant acknowledged she continued to receive and negotiated Lucy De Lucca’s checks after

she passed away and kept the funds for her own use. Vazquez also indicated that she never had

applied for VA benefits for herself, and that she never reported Lucy De Lucca’s death to the VA.

         6.    The total amount of VA pension benefits payments of Lucy De Lucca that

Defendant illegally cashed amounts to the sum of $111,402.00. The United States contends that

the presentation of the checks for payment, and the subsequent cashing of the checks constitute the

submission of false claims under the False Claims Act, 31 U.S.C. §§ 3729 et seq.

                                      CLAIM FOR RELIEF

         7.    The United States refers to an incorporates by reference, the allegations contained in

Paragraphs 1 through 6 of this complaint as though fully set forth herein.

         8.    This is a claim for damages and civil monetary penalties under the False Claims

Act, 31 U.S.C. § 3729(a)(1).

         9.    As part of the scheme to defraud and described in the above referenced Paragraphs,

Defendant’s presentation and subsequent cashing of the VA pension benefits checks caused false

claims to be submitted to the VA for benefits entitlement that Defendant was not eligible for under

applicable VA benefits programs.

         10.   Under the FCA, a “claim” includes the presentation of checks and/or requests for

money presented to agents of the United States or to a contractor, grantee, or other recipient, if the

money is to be used on the government’s behalf or to advance a government interest, as long as the

United States provided any portion of the money requested. Furthermore, the presentation and


                                                   2
               Case 3:20-cv-01509 Document 1 Filed 09/29/20 Page 3 of 4




subsequent cashing of checks related to government benefit programs by ineligible individuals or

entities when these benefits are no longer legally available to authorized beneficiaries are

considered the presentation of false claims under the FCA. As such, the United States is entitled to

treble damages under the FCA for the loss caused to the government.

         11.   Moreover, under the FCA each of these false claims constitute, via the presentation

and cashing of the benefits’ checks, the submission of false claims to the government for which

damages and civil monetary penalties must be assigned in an amount ranging between $5,500.00

up to $11,000.00 each.

                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, the United States of America respectfully requests that

judgment be entered in its favor and against Idahlie Vazquez (Defendant) as follows:

          a.   Orders Defendant to pay $111,402.00 as damages and $11,000.00 as a civil

monetary penalty; plus post judgment interest at the prevailing legal rate; in addition to costs and

attorney fees or the 10% surcharge imposed by law if Plaintiff is forced to use the remedies

provided under subchapters B or C of the Federal Debt Collection Procedures Act of 1990 (28

U.S.C. § 3011).

          b.    Grants any other further relief as this Honorable Court deems just and proper.




                                                  3
    Case 3:20-cv-01509 Document 1 Filed 09/29/20 Page 4 of 4




RESPECTFULLY SUBMITTED,

In San Juan, Puerto Rico, this 29th day of September of 2020.

                              W. STEPHEN MULDROW
                              United States Attorney

                              /s Jorge L. Matos
                              Jorge L. Matos
                              Assistant U.S. Attorney
                              Civil Division
                              USDC No. G01307
                              Torre Chardon, Room 1201
                              350 Carlos Chardon Avenue
                              San Juan, PR 00918
                              Tel. (787) 766-5656
                              Fax. (787) 766-6219
                              E-mail: Jorge.L.Matos2@usdoj.gov




                                      4
Case 3:20-cv-01509 Document 1-1 Filed 09/29/20 Page 1 of 3
Case 3:20-cv-01509 Document 1-1 Filed 09/29/20 Page 2 of 3
Case 3:20-cv-01509 Document 1-1 Filed 09/29/20 Page 3 of 3
Case 3:20-cv-01509 Document 1-2 Filed 09/29/20 Page 1 of 2
Case 3:20-cv-01509 Document 1-2 Filed 09/29/20 Page 2 of 2
